IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20933
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PEDRO GOMEZ-GARCIA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H:97-CR-115-1
                       - - - - - - - - - -

                        September 15, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Pedro Gomez-Garcia has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and we have independently reviewed counsel’s brief, the record,

and Gomez-Garcia’s response to counsel’s motion to withdraw and

find no nonfrivolous issues.   Gomez-Garcia asks this court to

appoint counsel to represent him in his direct criminal appeal.

There being no nonfrivolous issues for appeal, there is no

justification for appointing new counsel.    Gomez-Garcia’s motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in TH CIR.
R. 47.5.4.
                              No.
                              -2-

for appointment of counsel is DENIED.   Accordingly, the motion to

withdraw is GRANTED, and the APPEAL IS DISMISSED.   5th Cir. 42.2.